     Case 1-18-47256-cec             Doc 19-1        Filed 02/21/19   Entered 02/21/19 16:40:12




UNITED STATES BANKRUPTCY COURT                                    Hearing Date: March 20, 2019
EASTERN DISTRICT OF NEW YORK                                      Hearing Time: 3:00 p.m.
----------------------------------------------------------x
In re:                                                            Chapter 11

4921 12th Avenue LLC,                                             Case No. 18-47256 (CEC)


                                             Debtor.
----------------------------------------------------------x




                 MEMORANDUM OF LAW IN SUPPORT OF THE MOTION
                  OF THE UNITED STATES TRUSTEE TO DISMISS THIS
                    CHAPTER 11 CASE OR, IN THE ALTERNATIVE,
                     CONVERT CHAPTER 11 CASE TO CHAPTER 7




                                      WILLIAM K. HARRINGTON
                                      UNITED STATES TRUSTEE
                                            FOR REGION 2
                                       201 Varick Street, Suite 1006
                                       New York, New York 10014
                                         Tel. No. (212) 510-0500
                                         Fax No. (212) 668-2255

Rachel Wolf, Esq.
Of Counsel
     Case 1-18-47256-cec        Doc 19-1     Filed 02/21/19     Entered 02/21/19 16:40:12




       William K. Harrington, United States Trustee for Region 2 (the “United States Trustee”),

respectfully submits this memorandum in support of his motion (the “Motion”) for an order,

pursuant to 11 U.S.C. § 1112(b), dismissing the chapter 11 case of 4921 12th Avenue LLC (the

“Debtor”) or, in the alternative, converting the Debtor’s chapter 11 case to one under chapter 7.

                                        I. INTRODUCTION

       The Debtor’s case should be dismissed because the Debtor has failed to meet its basic

obligations as a debtor-in-possession. The Debtor has failed to maintain appropriate insurance,

and timely provide information and attend meetings reasonably requested by the United States

Trustee, all of which constitute cause for dismissal under sections 1112(b)(4)(C) and (H),

respectively. The Debtor’s secured creditors can exercise their rights outside of Bankruptcy

Court and there are no unsecured creditors to benefit from a liquidation of the estate. The Court

should, therefore, dismiss this case.

                                 II. STATEMENT OF FACTS

Procedural History

       1.      On December 20, 2018 (the “Petition Date”), the Debtor commenced this case by

filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. ECF Doc. No. 1.

       2.      The United States Trustee was unable to form an unsecured creditors’ committee

in the Debtor’s case. See Declaration of Rachel Wolf in Support of the Motion (the “Wolf

Decl.”), dated February 21, 2019, ¶ 3.

       3.      The United States Trustee has not appointed a trustee, and the Debtor remains in

control and possession of its assets as a debtor-in-possession. See Wolf Decl., ¶ 4.
       Case 1-18-47256-cec       Doc 19-1    Filed 02/21/19     Entered 02/21/19 16:40:12




Assets and Liabilities

         4.    The Debtor purports to own real property located at 4921 12th Avenue, Brooklyn,

New York 11219 (the “Property”), with a value of $10,000,000.00. ECF Doc. No. 18, Schedule

A/B. The Debtor did not schedule personal property. Id.

         5.    The Debtor scheduled two secured claims encumbering the Property in the

aggregate amount of $20,000,000.00, scheduled one priority claim of the Internal Revenue

Service (the “IRS”) in the amount of $32,200.00, and did not schedule any general unsecured

claims. Id., Schedules D, E/F.

         6.    No order establishing the last day to file claims has been entered in the Debtor’s

case. See Wolf Decl., ¶ 7.

         7.    To date, the Claims Register contains two claims filed against the Debtor in the

aggregate amount of $13,532,200.00. See Claims Register, Claim Nos. 1-2; see also Wolf Decl.,

¶ 8.

Deficiencies in Debtor’s Case

         8.    On December 21, 2018, the United States Trustee sent a letter (the “December

21st Letter”) through email to Ted Donovan, Esq. (“Donovan”), who filed the Petition on behalf

of the Debtor, and enclosed a copy of the United States Trustee Operating Guidelines (the

“Guidelines”). See Wolf Decl., ¶ 9. On February 21, 2019, the United States Trustee forwarded

the December 21st Letter to counsel of record, Joseph Balisok, Esq. (“Balisok” or “Counsel”).

Id. The Guidelines outline the requirements for debtors-in-possession, including the obligation

to provide proof of insurance. Id.

         9.    By email to Balisok, dated January 31, 2019, the Office of the United States

Trustee, 1) scheduled a telephonic initial debtor interview, in accordance with section 1116(2) of
      Case 1-18-47256-cec        Doc 19-1     Filed 02/21/19      Entered 02/21/19 16:40:12




the Bankruptcy Code, for February 14, 2019 at 9:00 a.m. (the “Initial Debtor Interview”) and 2)

requested that the Debtor produce several documents, including proof of insurance and proof of

opening a debtor-in-possession bank account. The Debtor failed to appear at the Initial Debtor

Interview. See Wolf Decl., ¶ 10.

        10.    The meeting of creditors pursuant to 11 U.S.C. § 341 (the “Meeting of Creditors”)

was initially scheduled for January 25, 2019 at 12:00 P.M. ECF Doc. No. 6; Wolf Decl., ¶ 11.

The United States Trustee adjourned the Meeting of Creditors to February 27, 2019 at 10:00

A.M. Id.

        11.    On January 17, 2019, the United States Trustee contacted Balisok via email again

requesting proof of insurance. See Wolf Decl., ¶ 12.

        12.    To date, the Debtor has failed to provide the United States Trustee with proof of

insurance and proof of the opening of a debtor-in-possession bank account. See Wolf Decl., ¶

13.

        13.    As of this date, the Debtor has failed to file its December 2018 and January 2019

monthly operating reports, which are currently past due. See Wolf Decl., ¶ 14. The February

2019 monthly operating report is due prior to the return date of this Motion. Id.

                                         III. ARGUMENT

A.      There is Cause to Convert or Dismiss this Case under 11 U.S.C. § 1112(b).

        Section 1112(b) provides, in part, that:

        (1) Except as provided in paragraph (2) and subsection (c), on request of a party
        in interest, and after notice and a hearing, the court shall convert a case under this
        chapter to a case under chapter 7 or dismiss a case under this chapter, whichever
        is in the best interests of creditors and the estate, for cause unless the court
        determines that the appointment under section 1104(a) of a trustee or an examiner
        is in the best interests of creditors and the estate.

11 U.S.C. § 1112(b)(1) (2010).
    Case 1-18-47256-cec         Doc 19-1     Filed 02/21/19     Entered 02/21/19 16:40:12




       Section 1112(b)(4) lists provides fifteen examples of cause, including:

               (C)    failure to maintain appropriate insurance that poses a risk to the estate or
                      to the public;
                                                ***
               (F)    unexcused failure to satisfy timely any filing or reporting requirement
                      established by this title or by any rule applicable to a case under this
                      chapter; [and]
                                                ***
               (H)    failure timely to provide information or attend meetings reasonably
                      requested by the United States trustee.

11 U.S.C. § 1112(b)(4).

       The list of factors is nonexclusive. In re The 1031 Tax Group, LLC, 374 B.R. 78, 93

(Bankr. S.D.N.Y. 2007). See also In re State Street Assoc., L.P., 348 B.R. 627, 639 (Bankr.

N.D.N.Y. 2006) (noting in pre-BAPCPA case that amended section 1112(b) contains non-

exclusive factors to be considered in determining whether cause exists to convert or dismiss a

case). A party need not demonstrate that all the elements of “cause” can be met. See In re TCR

of Denver, LLC, 338 B.R. 494, 500 (Bankr. D. Colo. 2006). The bankruptcy court has wide

discretion to determine if cause exists and how to ultimately adjudicate the case. 1031 Tax

Group, 374 B.R. at 93; cf. In re C-TC 9th Ave. P’ship, 113 F.3d 1304, 1311 (2d Cir. 1997)

(bankruptcy court may dismiss a chapter 11 case based upon a finding that the petition was filed

in “bad faith” even without considering factors under section 1112(b)).

       1.      The Debtor Failed to Provide Proof of Insurance.

       The failure to maintain appropriate insurance constitutes cause for the dismissal of the

Debtor’s case. 11 U.S.C. § 1112(b)(4)(C); Derivium Capital LLC v. U.S. Trustee (In re

Derivium Capital LLC), 2006 WL 1317021 (S.D.N.Y. May 12, 2006) (lack of insurance was one

factor supporting court’s decision to convert case to chapter 7); In re Daniels, 362 B.R. 428

(Bankr. S.D. Iowa 2007) (attorney’s failure to maintain malpractice insurance was cause to
     Case 1-18-47256-cec         Doc 19-1     Filed 02/21/19      Entered 02/21/19 16:40:12




convert case to one under chapter 7). Despite the repeated requests of the United States Trustee,

the Debtor failed to provide the United States Trustee with proof of insurance. See Wolf Decl.,

¶¶ 9, 12. Therefore, cause exists to dismiss the Debtor’s case under 11 U.S.C. § 1112(b)(4)(C).

In addition, the United States Trustee’s request for proof of insurance was reasonable, and the

Debtor failed to comply. Therefore, cause exists to convert or dismiss the Debtor’s case under

section 1112(b)(4)(H).

       2.      The Debtor Has Failed to File Monthly Operating Reports.

       As of this date, the Debtor has failed to file its December 2018 and January 2019 monthly

operating reports, which are currently past due. See Wolf Decl., ¶ 14. The February 2019

monthly operating report is due prior to the return date of this Motion. Id. Pursuant to E.D.N.Y.

LBR 2015-1, the Debtor is required to file monthly operating reports for each and every month

that the Debtor is in chapter 11. See E.D.N.Y. LBR 2015-1. The reports must be filed no later

than the twentieth day of the following month. Id.

       The Debtor’s failure to timely file monthly operating reports demonstrates a disregard for

its responsibilities as a debtor-in-possession. See In re Marvel Entertainment, Inc., 140 F.3d 463,

474 (3d Cir. 1998) (debtors have a fiduciary duty of open, honest and straightforward disclosure

to the Court and creditors). The Debtor’s failure to fulfill its fiduciary obligations denies

creditors access to important financial information regarding the Debtor’s financial affairs.

“Timely and accurate financial disclosure is the lifeblood of the Chapter 11 process.” In re

Berryhill, 127 B.R. 427, 433 (Bankr. N.D. Ind. 1991) (failure to file operating reports constitutes

cause for dismissal or conversion of chapter 11 proceeding); see also In re Roma Group, Inc.,

165 B.R. 779, 780 (S.D.N.Y. 1994) (citing In re Berryhill); In re Tornheim, 181 B.R. 161, 164
    Case 1-18-47256-cec         Doc 19-1     Filed 02/21/19      Entered 02/21/19 16:40:12




(Bankr. S.D.N.Y. 1995) (debtors’ failure to file reports for ten months warranted conversion or

dismissal).

       In this case, the Debtor’s failure to timely file monthly operating reports has deprived the

Court, the United States Trustee and creditors of the ability to adequately monitor this case. The

Debtor’s unexcused failure to timely file these operating reports constitutes cause for the

dismissal or conversion of the Debtor’s case. See 11 U.S.C. § 1112(b)(4)(F).

       3.      The Debtor Has Failed Provide Proof that It Opened a Debtor-In-Possession
               Bank Account.

       The Debtor has failed to produce documents to the United States Trustee indicating it has

opened a debtor-in-possession bank account. See Wolf Decl., ¶ 13. Section 345 of the

Bankruptcy Code requires that a debtor deposit its money in a bonded bank account. 11 U.S.C. §

345. The Debtor’s failure to comply with section 345 constitutes cause for the dismissal of the

case. See e.g. In re Columbia Gas Sys. Inc., 33 F.3d 294 (3d Cir. 1994) (requirement of section

345 is mandatory). The United States Trustee’s request for documents indicating that the Debtor

has opened a debtor-in-possession bank account was reasonable and the Debtor failed to comply.

Therefore, there is cause to dismiss the Debtor’s case under section 11 U.S.C. § 1112(b)(4)(H).

       4.      The Debtor Failed to Appear at the Initial Debtor Interview.

       The Debtor failed to appear for the initial debtor interview with the United States Trustee,

which was scheduled for July 29, 2015. See Wolf Decl., ¶ 11. The United States Trustee

conducts initial debtor interviews in all chapter 11 cases. Under section 1112(b), the Debtor’s

failure to attend meetings reasonably requested by the United States Trustee constitutes cause for

conversion or dismissal. 11 U.S.C. § 1112(b)(4)(H). The Debtor’s failure to attend the initial

debtor interview, therefore, constitutes cause for dismissal of the Debtor’s case.
     Case 1-18-47256-cec         Doc 19-1     Filed 02/21/19      Entered 02/21/19 16:40:12




B.     There are No Unusual Circumstances Establishing that Conversion or Dismissal is
       not in the Best Interests of Creditors and the Estate.

       Under section 1112(b)(2), after the movant shows cause, the burden shifts to the debtor

and other parties in interest to show that there are “unusual circumstances establishing that

conversion or dismissal is not in the best interests of creditors and the estate.” 11 U.S.C. §

1112(b)(2). See also In re Gateway Access Solutions, Inc., 374 B.R. 556, 561 (Bankr. M.D. Pa.

2007) (after the movant shows cause, the burden shifts to the debtor to prove that there are

unusual circumstances under section 1112(b)(2)).

       Section 1112(b)(2) provides that:

       (2) The court may not convert a case under this chapter to a case under
       chapter 7 or dismiss a case under this chapter if the court finds and
       specifically identifies unusual circumstances establishing that converting
       or dismissing the case is not in the best interests of creditors and the estate,
       and the debtor or any other party in interest establishes that --

               (A) there is a reasonable likelihood that a plan will be confirmed
               within the time frames established in sections 1121(e) and 1129(e)
               of this title, or if such sections do not apply, within a reasonable
               period of time; and

               (B) the grounds for converting or dismissing the case include an
               act or omission of the debtor other than under paragraph (4)(A)--

                       (i) for which there exists a reasonable justification for the
                       act or omission; and

                       (ii) that will be cured within a reasonable period of time
                       fixed by the court.

11 U.S.C. § 1112(b)(2).

       There are no unusual circumstances in this case that would establish that dismissal is not

in the best interests of the creditors and the estate. There is also no likelihood of plan

confirmation within a reasonable time.
     Case 1-18-47256-cec        Doc 19-1     Filed 02/21/19     Entered 02/21/19 16:40:12




C.     Dismissal is in the Best Interests of Creditors and the Estate.

       Under 11 U.S.C. § 1112(b), the Court, in its discretion, must determine whether dismissal

or conversion is in “the best interest of creditors and the estate.” 11 U.S.C. § 1112(b)(1). See

also In re Gonic Realty Trust, 909 F.2d 624, 626-27 (1st Cir. 1990) (court has broad discretion to

convert or dismiss a chapter 11 case). The Debtor’s secured creditors can exercise their rights

outside of Bankruptcy Court and there are no unsecured creditors to benefit from a liquidation of

the estate. The Court should, therefore, dismiss this case.

                                           IV. NOTICE

       The United States Trustee will serve the Notice of Motion, Declaration and this

Memorandum of Law upon the Debtor, Debtor’s counsel and any parties who have filed Notices

of Appearance in the case. Notice of the Motion will be sent to all creditors through the

Bankruptcy Noticing Center. The United States Trustee respectfully requests that this be deemed

good and sufficient notice of the motion and the hearing scheduled herein, and that no other

further notice is necessary or required.
     Case 1-18-47256-cec          Doc 19-1   Filed 02/21/19      Entered 02/21/19 16:40:12




                                        V. CONCLUSION

        Based on the foregoing, the United States Trustee respectfully requests that the Court

enter an order granting this motion and dismissing this chapter 11 case or, in the alternative,

converting the Debtor’s chapter 11 case to one under chapter 7, and granting such other and

further relief as is just and proper.

Dated: New York, New York
       February 21, 2019                              Respectfully submitted,

                                                      WILLIAM K. HARRINGTON
                                                      UNITED STATES TRUSTEE, REGION 2

                                                      By: /s/Rachel Wolf
                                                      Rachel Wolf, Esq.
                                                      Trial Attorney
                                                      201 Varick Street, Suite 1006
                                                      New York, New York 10014
                                                      Tel. No. (212) 510-0500
                                                      Fax No. (212) 668-2255
